948 F.2d 1337
292 U.S.App.D.C. 229
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Shawn Renee CHESTER, Appellant.and consolidated case no. 91-3060.
Nos. 91-3059, 91-3060.
United States Court of Appeals, District of Columbia Circuit.
Nov. 21, 1991.

Before BUCKLEY, HENDERSON and RANDOLPH, Circuit Judge.
ORDER
PER CURIAM.


1
Upon consideration of the motion of Appellant, Brock, to voluntarily dismiss appeal and to sever consolidated case, it is


2
ORDERED, by the Court, that that portion of the Court's order of March 13, 1991 consolidating case no. 91-3060 with case no. 91-3059 be vacated.   It is


3
FURTHER ORDERED that the motion to dismiss case no. 91-3060 be granted.   The Clerk is directed to send a certified copy of this order to the District Court in lieu of a formal mandate.